internal_revenue_service number info release date index number nov dear i am responding to your letter of date on behalf of your constituent regarding the federal excise_tax applicable to kerosene and the burden of the tax on those who use kerosene for home heating purposes wants to purchase kerosene for home heating purposes at a tax-excluded price on date you forwarded a letter you received from issue we responded by describing current law under current law she can purchase dyed kerosene on which tax is not imposed or undyed kerosene at a tax-excluded price from a blocked pump if she purchases undyed kerosene other than from a blocked pump she would have to apply for a refund of the tax imposed on the kerosene used to heat her home on the same says the volume of undyed kerosene she could carry from a blocked pump would only heat her home for one or two days as such blocked-pump purchases are not practical and she must purchase the undyed kerosene at a tax-included price she says she cannot file for a refund of the tax included in kerosene purchased between january and date until to make kerosene available to any source other than a blocked pump will require an amendment to the tax law at a tax-excluded price when purchased from i hope this additional information is helpful to you is responding to need additional information please contact me or if you sincerely associate chief_counsel passthroughs and special industries richard a kocak chief branch
